Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

George’s Grocery USA, LLC
d/b/a George’s USA,

Respondent.

Docket No. C-15-605
FDA Docket No. FDA-2014-H-2131

Decision No. CR3613

Date: February 2, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, George’s Grocery USA, LLC d/b/a George’s USA, alleging facts
and legal authority sufficient to justify imposing a civil money penalty of $11,000.
Respondent did not timely answer the Complaint, nor did Respondent request an
extension of time within which to file an Answer. Therefore, I enter a default judgment
against Respondent and order that Respondent pay a civil money penalty in the amount of
$11,000.

CTP began this case by serving a Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent’s staff unlawfully sold tobacco
products to a minor, sold an individual cigarette, and failed to verify, by means of photo
identification containing a date of birth, that a tobacco purchaser was 18 years of age or
older,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act) and its implementing
regulations, found at 21 C.F.R. pt. 1140. CTP seeks a civil money penalty of $11,000.

On December 10, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days Respondent should pay the penalty, file
an answer, or request an extension of time within which to file an answer. CTP warned
Respondent that if it failed to take one of these actions within 30 days an Administrative
Law Judge could issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty. 21 C.F.R. § 17.11.

Respondent has not filed an answer or any other pleading within the time prescribed.
Therefore, pursuant to 21 C.F.R. § 17.11(a), I am required to issue an initial decision by
default if the Complaint is sufficient to justify a penalty. Accordingly, I must determine
whether the allegations in the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns George’s USA, an establishment that sells tobacco products and
is located at 2509 Main Street, Bridgeport, Connecticut 06606. Complaint § 3.

e CTP previously initiated a civil money penalty action, CRD Docket Number C-14-
1057, FDA Docket Number FDA-2014-H-0579, against Respondent for four
violations of 21 C.F.R. pt. 1140 within a 24-month period. Specifically, those
violations included unspecified violations! on June 11, 2013, and three violations
during inspections on October 7, 2013 and October 9, 2013, when Respondent
sold tobacco products to a minor, made individual cigarettes available for sale, and
failed to verify, by means of photographic identification, that a tobacco purchaser
was 18 years of age or older. Complaint § 10; May 12, 2014 Complaint § 1.

e The previous civil money penalty action concluded when Ramez Lahham,
Respondent’s authorized representative, settled the action with CTP on

‘In the complaint, CTP describes the actions that took place at Respondent George’s
Grocery USA, LLC d/b/a George’s USA’s business establishment on June 11, 2013, as
both “a violation” and as “violations.” Complaint § 10. In a previous administrative
complaint initiated on May 12, 2014, and attached to the present complaint, CTP
described two discrete violations at Respondent George’s Grocery USA, LLC d/b/a
George’s USA’s business establishment on June 11, 2013: a violation of 21 C.F.R.

§ 1140.14(a) and a violation of 21 C.F.R. § 1140.14(b)(1). Therefore, I will infer that
CTP’s description in the present complaint of “a violation” occurring on June 11, 2013,
was a typographical error.

Respondent’s behalf. On June 25, 2014, Mr. Lahham signed an Acknowledgment
Form in which he “‘admitt[ed] that the violations . . . occurred, waiv[ed]
Respondent’s ability to contest the violations in the future, and stat[ed] that he
understood that the violations may be counted in determining the total number of
violations for purposes of future enforcement actions against Respondent.” The
Administrative Law Judge closed the case on July 16, 2014. Complaint § 11.

e During a subsequent inspection of Respondent’s establishment conducted on
August 19, 2014, FDA-commissioned inspectors documented that “a person
younger than 18 years of age was able to purchase an individual cigarette . . . at
approximately 11:55 AM{[.]” The inspectors also noted that “the minor’s
identification was not verified before the sale . . . [.]” Complaint § 1.

e The findings documented at the August 19, 2014 inspection comprise three
additional incidents of noncompliance in addition to the four documented
previously and admitted to by Respondent.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). The regulations prohibit the sale of
cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The
regulations also require the verification, by means of photo identification containing a
purchaser’s date of birth, that no tobacco product purchasers are younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1). Finally, the regulations prohibit retailers from breaking
or otherwise opening a cigarette package in order to sell individual cigarettes. 21 C.F.R.
§ 1140.14(d).

Here, Respondent had seven violations of regulations found at 21 C.F.R. pt. 1140 within
a 48-month period. Respondent acknowledged that three violations occurred when its
representative settled the previous civil money penalty action. Most recently, during an
inspection on August 19, 2014, Respondent sold an individual cigarette to a person
younger than 18 years of age, in violation of 21 C.F.R. § 1140.14(a) and (d). On that
same date, Respondent violated the requirement that retailers verify, by means of photo
identification containing a purchaser’s date of birth, that no tobacco product purchaser is
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s
actions constitute violations of law that merit a civil money penalty.
CTP has requested a fine of $11,000, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $11,000 is warranted
and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

